DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed 07/06/2021 and the IDS filed 07/06/2021.

Claims 4-8 are pending and being examined.  Claims 1-3 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 requires the system to further comprise a cooling/absorption column in which the hydrogen chloride resulting from the compressor is dissolved without purification to prepare hydrochloric acid.  The compressor of claim 4 from which claim 7 depends is a compressor for liquefying the hydrogen chloride by compression.  However, pages 14-15 of instant specification disclose that a portion of the hydrogen chloride gas is dissolved in water before liquefaction.  “A compressor for liquefying the hydrogen chloride by compression” suggests that the hydrogen chloride is liquefied by the compressor; thus, the configuration of the cooling/absorption column within the system is unclear.  In other words, it is unclear as to how the cooling/absorption column is fluidly connected to the compressor (inlet of cooling/absorption column connected to outlet of compressor or outlet of cooling/absorption column connected to inlet of compressor).
Claim 8 is directed to a chlorine purification system.  However, the system of claim 4 does not comprise a chlorine purification system.  It is unclear as to how a chlorine purification system is configured within the system of claim 4.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 from which claim 7 depends requires a compressor for liquefying the hydrogen chloride and a distillation column for purifying the liquefied hydrogen chloride.  Claim 7 requires the hydrogen chloride resulting from the compressor to be dissolved in a cooling/absorption column without purification.  The embodiment of claim 7 does not require a distillation column for purifying the liquefied hydrogen chloride from the compressor and instead requires the hydrogen chloride from the compressor to go to a cooling/absorption column.  Thus, claim 7 fails to include all the limitations of the claim upon which it depends (i.e., claim 4) since it does not require a distillation column.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7 are rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al. (US 3260059) in view of Hill (US 2444256).
Considering claim 4, Rosenburg teaches a system for producing high-purity hydrogen chloride comprising a compressor (2 and 7 of figure) and a distillation column (8 of figure) (Rosenburg, Figure and Col. 3 lines 49-56).  The recitation “for liquefying the hydrogen chloride by compression” and “for purifying the liquefied hydrogen chloride and separating and removing unreacted hydrogen by fractional distillation” are the intended use of the compressor and distillation column and do not impart any additional structural limitations to the compressor and distillation column.  Rosenburg’s compressor is capable of being used such that is liquefies the hydrogen chloride by compression.  Rosenburg’s distillation column can be used such that it purifies the liquefied hydrogen chloride and separates and removed unreacted hydrogen by fractional distillation.
Rosenburg does not explicitly teach a reactor in which hydrogen and chlorine, supplied through the hydrogen and chorine supply pies are reacted with each other to synthesize hydrogen chloride.
However, Rosenburg teaches that the source of the raw hydrogen chloride to be purified may be hydrogen chloride obtained by the direct combination of hydrogen and chlorine (Rosenburg, Col. 1 lines 27-40).  Hill teaches a system for manufacturing hydrogen chloride by the direct union of hydrogen and chlorine (Hill, Col. 1 lines 1-5).  Hill teaches the system comprising hydrogen and chlorine supply pipes (6 and 7 of Figure) and a reactor (1 of Figure) in which hydrogen and chlorine supplied through the hydrogen and chlorine supply pipes are reacted with each other to synthesize hydrogen chloride (Hill, Figure).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a reactor and supply pipes for hydrogen and chlorine in Rosenburg’s system.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to include a suitable system for the generation of a raw hydrogen chloride for use in his purification system with a reasonable expectation of success.
Considering claim 5, Rosenburg teaches a chiller (3 of Figure) is provided in front to rear of the compressor (Rosenburg, Figure, Col. 4 lines 33-48 and Col. 5 lines 38-62).
Considering claim 6, Rosenburg teaches the compressor comprises two or more stages (Rosenburg, Col. 7 lines 11-16).
Considering claim 7, Rosenburg teaches the system comprises a cooling/absorption column in which the hydrogen chloride resulting from the compressor is dissolved (Rosenburg, Col. 5 lines 38-62).  It should be noted that the recitation “hydrogen chloride resulting from the compressor is dissolved without purification to prepare hydrochloric acid” is the manner in which the system is operated and does not impart any additional structural limitations to the system.  Rosenburg teaches cooling of the hydrogen chloride from the compressor in a cooling tower and forming a condensed aqueous phase which is then separated from the gaseous hydrogen chloride (Rosenburg, Col. 4 lines 33-50).  Thus, the system of Rosenburg is capable of being operated such that hydrogen chloride resulting from the compressor is dissolved without purification to prepare hydrochloric acid.

Claim 8 is rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al. (US 3260059) in view of Hill (US 2444256) and Gadewar et al. (US 2007/0251382 A1).
Considering claim 8, all of the limitations are met by the prior art referenced in meeting claim 4 limitations except for a chlorine purification system.
It has already been established that the combination of Rosenberg and Hill teach the system of claim 4.
Rosenberg and Hill do not explicitly teach a chlorine purification system comprising an adsorption column, a first distillation column, a cooler, and a second distillation column.
However, Gadewar teaches a system comprising an adsorption column (30 of Fig. 2), two distillation columns and a cooler (24 of Fig.1) (Gadewar, Fig. 1-2 and [0017], [0019], [0021]).
It should be noted that the claims are directed to a system and the manner in which the system is operated or the intended purpose/use of the system do not impart any additional structural limitations to the system.
“A chlorine purification system” merely recites the purpose or intended use of the system and does not impart any additional structural limitations to the system.  The claims require a system comprising an adsorption column, a first distillation column, a cooler, and a second distillation column.  The system of Gadewar teaches the claimed system and thus, the system of Gadewar would be capable of being used as a chlorine purification system.
“Low-temperature distillation column” is directed to a manner in which the distillation column is operated and does not impart any additional structural limitations.  Gadewar teaches one or more distillation columns and his distillation columns will be capable of being operated at low temperature.
“For removing water from the crude chlorine gas” is the intended use of the adsorption column and does not impart any additional structural limitations to the adsorption column.  Gadewar’s adsorption column is capable of being used to remove water from a crude chlorine gas.
“For removing metal components” is the intended use of the first distillation column and does not impart any additional structural limitations to the first distillation column.  Gadewar’s first distillation column is capable of being used to remove metal components.
“For cooling chlorine distilled in the first low-temperature distillation column” is the intended use of the cooler and does not impart any additional structural limitations to the cooler.  Gadewar’s cooler is capable of being used to cool chlorine distilled in the first low-temperature distillation column.
“For removing gas components other than chlorine” is the intended use of the second distillation column and does not impart any additional structural limitations to the second distillation column.  Gadewar’s second distillation column is capable of being used to remove components other than chlorine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734